UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6838


GEORGE CLEVELAND, III,

                Plaintiff - Appellant,

          v.

JUDGE DANIEL D. HALL, in his official capacity as Circuit
Court Judge of South Carolina; KAREN C. RATIGAN, in her
official capacity as Senior Assistant Deputy Attorney
General of South Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:15-cv-04384-RBH)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Cleveland, III, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on   his    42    U.S.C.    § 1983     (2012)   complaint.         We    have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for     the   reasons      stated    by   the     district    court.

Cleveland v. Hall, No. 6:15-cv-04384-RBH (D.S.C. May 18, 2016).

We   grant     Cleveland’s        motion   to    accept   as    timely   filed     his

informal brief, and we dispense with oral argument because the

facts    and   legal    contentions        are   adequately     presented     in    the

materials      before      this   court    and   argument      would   not   aid    the

decisional process.

                                                                             AFFIRMED




                                            2